PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Geoge J. Schafter, Jr.
Application No. 16/676,390
Filed: November 06, 2019
For: Cargo Rack System for a Vehicle with a Convertible or Removable Roof and Its Associated Method of Installation
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 16, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of June 24, 2021, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) were filed.  Accordingly, the application became abandoned on September 25, 2021.  A Notice of Abandonment was mailed March 01, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an “Amendment After Final”1, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 3726 for appropriate action in the normal course of business on the reply received March 16, 2022.

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status of the examination of the application should be directed to Technology Center 3700 at (571) 272-3700.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 Conferee: Technology Center GAU 3726